883 F.2d 68Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Jerome E. CASSELL, Plaintiff-Appellant,v.Edward W. MURRAY;  R.F. Wilson, Robert F. Powell, R.C.Nixon, Defendants-Appellees.
No. 89-7583.
United States Court of Appeals, Fourth Circuit.
Submitted May 25, 1989.Decided Aug. 9, 1989.

Jerome E. Cassell, appellant pro se.
Mark Ralph Davis, Office of the Attorney General of Virginia, for appellee.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Jerome E. Cassell appeals from the United States Magistrate's order denying relief under 42 U.S.C. Sec. 1985(3).  Our review of the record and the magistrate's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the magistrate.  Cassell v. Murray, CA-88-741-R (E.D.Va., March 24, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.1


2
AFFIRMED.



1
 When construed under 42 U.S.C. Sec. 1983, Cassell's allegations also lack merit